DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-10 in the reply filed on January 03, 2022, is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the term “formed” renders the claim indefinite as it corresponds to a manufacturing step, and it is unclear what further structural feature is set forth.  It is unclear if the masking line is an additional structural feature or is formed by the coating process.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stigall et. al. (U.S. 20150305710, October 29, 2015)(hereinafter, “Stigall”).
Regarding Claim 1, An intraluminal imaging device (Fig. 1, element 100, intravascular ultrasound imaging system) comprising:
a flexible elongate member configured to be positioned within a body lumen of a patient, the flexible elongate member comprising a proximal portion and a distal portion (“…the IVUS device 102 may include the ultrasound scanner assembly 110 at a distal end of the device 102 and a cable 112 extending along the longitudinal body of the device 102. The cable 112 may terminate in a connector 114 at a proximal end of the device 102. The connector 114 may electrically couple the cable 112 to the PIM 104 and may physically connect the IVUS device 102 to the PIM 104... In addition to imaging natural structures, the images may also include imaging man-made structures such as, but without limitation, heart valves, stents, shunts, filters and other devices positioned within the body. In an embodiment, the IVUS device 102 may include an inflatable balloon portion 122 near the distal end. The balloon portion 122 may be open to a lumen that travels along the length of the IVUS device and ends in an inflation port” [0025]);
an ultrasound scanner assembly coupled to and positioned distally of the distal portion of the flexible elongate member, the ultrasound scanner assembly comprising a plurality of electrical components disposed adjacent to a cavity of the ultrasound scanner assembly (“…the IVUS device 102 may include the ultrasound scanner assembly 110 at a distal end of the device 102 and a cable 112 extending along the longitudinal body of the device 102. The cable 112 
and a coating extending over and directly contacting the distal portion of the flexible elongate member and a portion of the ultrasound scanner assembly to hermetically seal the cavity of the ultrasound scanner assembly (“…the flex circuit 206 may provide structural support and may physically and electrically connect the transducer control circuits 204 to the respective transducers 210. The flex circuit 206 may contain a film layer of a flexible polyimide material such as KAPTON.TM. (trademark of DuPont). Other suitable materials include polyester films, polyimide films, polyethylene napthalate films, or polyetherimide films, and other flexible printed circuit substrates as well as products such as Upilex.RTM. (registered trademark of Ube Industries) and TEFLON.RTM. (registered trademark of E.I. du Pont). In accordance with the present disclosure, the film layer may be configured to be wrapped around a uni-body structure to form a cylindrical toroid in some instances. Therefore, the thickness of the film layer may be generally related to the degree of curvature in the scanner assembly 110.” [0029];“The uni-body 302 may be made of a polymeric substance injected or pre-doped with acoustic dampening material. The polymer substance may be Nylon, Pebax, PE, Kapton, PTFE, PVDF, Polycarbonate, Peek, PET ETFE, or any other type of extruded or molded tubing.” [0032]).
Regarding Claim 2, Stigall substantially teaches the claim limitations as noted above.

Regarding Claim 3, Stigall substantially teaches the claim limitations as noted above.
Stigall teaches: wherein the coating comprises a hydrophobic material (“Insulator materials for the outer membrane 504 may be selected for their biocompatibility, durability, hydrophilic or hydrophobic properties, low-friction properties, ultrasonic permeability, and/or other suitable criteria. For example, the outer membrane may include Parylene.TM. (trademark of Union Carbide).” [0036]).
Regarding Claim 4, Stigall substantially teaches the claim limitations as noted above.

Regarding Claim 7, Stigall substantially teaches the claim limitations as noted above.
Stigall teaches: wherein the coating is deposited around perimeters of the flexible elongate member and the ultrasound scanner assembly (“…the flex circuit 206 may provide structural support and may physically and electrically connect the transducer control circuits 204 to the respective transducers 210. The flex circuit 206 may contain a film layer of a flexible polyimide material such as KAPTON.TM. (trademark of DuPont). Other suitable materials include polyester films, polyimide films, polyethylene napthalate films, or polyetherimide films, and other flexible printed circuit substrates as well as products such as Upilex.RTM. (registered trademark of Ube Industries) and TEFLON.RTM. (registered trademark of E.I. du Pont). In accordance with the present disclosure, the film layer may be configured to be wrapped around a uni-body structure to form a cylindrical toroid in some instances. Therefore, the thickness of the film layer may be generally related to the degree of curvature in the scanner assembly 110.” [0029];“The uni-body 302 may be made of a polymeric substance injected or pre-doped with acoustic dampening material. The polymer substance may be Nylon, Pebax, PE, Kapton, PTFE, PVDF, Polycarbonate, Peek, PET ETFE, or any other type of extruded or molded tubing.” [0032]).
Regarding Claim 9, Stigall substantially teaches the claim limitations as noted above.
Stigall teaches: wherein the ultrasound scanner assembly comprises a flexible substrate including a proximal portion and a distal portion, and wherein the flexible substrate is positioned around a longitudinal axis of the device to surround the cavity (“FIG. 2 is a top view of a portion of an ultrasound scanner assembly 110 according to an embodiment of the present disclosure. 
Regarding Claim 10, Stigall substantially teaches the claim limitations as noted above.
Stigall teaches: further comprising an adhesive disposed between the flexible elongate member and the ultrasound scanner assembly (“The acoustic dampening material may be any type of a conductive adhesive, such as epoxy. In some embodiments, the flex circuit 206 may be attached or mounted on the mounting structure 300. For example, the flex circuit 206 may be mounted on the uni-body 302 by wrapping the flex circuit 206 in a rolled configuration around the uni-body 302. Additionally or optionally, the flex circuit 206, including the transducer array 202, may be fixedly secured to the outer surface of the uni-body 302 with an adhesive to further limit any reverberations or acoustic disturbances. The uni-body 302 may be a solid structure made of the polymeric substance that is able to adequately support the flex circuit 206 and the connected transducer array 202.” [0032]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stigall.
Regarding Claim 5, Stigall substantially teaches the claim limitations as noted above.
With regards to limitation, wherein the coating comprises a thickness of less than 3 microns, Stigall teaches “Therefore, the thickness of the film layer may be generally related to the degree of curvature in the scanner assembly 110. In some embodiments, the film layer may be between 5 .mu.m and 100 .mu.m, with some particular embodiments being between 12.7 .mu.m and 25.1 .mu.m.” [0029]. From Stigall the thickness being less than 3 microns would have been an obvious matter of design choice that would require routine optimization to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 IIA) to secure the elongate member and scanner assembly together. Since Stigall provides the overall system requirements as in the claim limitations, discovering the optimum or workable ranges would involve only routine skill in the art (In re Aller, 105 USPQ 233 (See MPEP § 2144.05).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stigall in view of Wada (U.S. 20110062824, March 7, 2011)(hereinafter, “Wada”).
Regarding Claim 6, Stigall substantially teaches the claim limitations as noted above
Stigall teaches a coating [0032], but does not explicitly teach the coating comprises a boundary formed by a masking line.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a boundary formed by a masking line as taught in Wada to improve signal-to-noise ratio and reverberation to improve overall system performance.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stigall in view of Li et. al. (U.S. 20160066881, March 10, 2016)(hereinafter, “Li”).
Regarding Claim 8, Stigall substantially teaches the claim limitations as noted above.

Stigall is silent with regards to the elements being acoustic and comprising an acoustic matching layer positioned over the one or more acoustic elements.
Li in the field of intrasvascular devices teaches: “…the acoustic element 402 is configured to generate, transmit and/or receive ultrasound signals. To that end, in one embodiment, the acoustic element 402 includes an acoustic layer 408 including a micromachined piezoelectric composite body 410. In certain embodiments, the acoustic element 402 may further include one or more other layers such as matching layers 412 and 414, dematching layers 416, and/or conducting layers (not shown) in addition to the acoustic layer 408 including the micromachined piezoelectric composite body 410.” [0044]. See reproduced Fig. 4 below. 

    PNG
    media_image1.png
    698
    545
    media_image1.png
    Greyscale

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the elements in Stigall to be acoustic and incorporate an acoustic matching layer positioned over the one or more acoustic elements as taught in Li to facilitate multi-frequency imaging with lower acoustic reverberation (Li, [0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JONATHAN CWERN/Primary Examiner, Art Unit 3793